IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                              No. 99-40101
                            Summary Calendar



                            BRENDA ANDERSON,

                                                     Plaintiff-Appellant,

                                  versus

    ROBERT BEHRNS, DR.; CORRECTIONAL CORPORATION OF AMERICA;
                        MRS. BEHRNS, DR.,

                                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 1:98-CV-1581
                       --------------------
                          March 20, 2000

Before DAVIS, DUHÉ, and DeMOSS, Circuit Judges.

PER CURIAM:1

     Having    consented   to   proceed    before   the   magistrate   judge

pursuant to 28 U.S.C. § 636(c), Brenda Anderson, Texas prisoner No.

768897, appeals the magistrate judge’s dismissal of her civil

rights complaint pursuant to 28 U.S.C. § 1915(e)(2)(B) (i) and

(ii).

     We reject Anderson’s argument that she did not voluntarily

consent to proceed before the magistrate judge and we find no error

in the court’s failure to appoint counsel to represent Anderson.


     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
Anderson testified that the defendant doctors discontinued her

psychotropic medication because they believed that she did not need

it.     Thus, the magistrate judge properly found that neither the

doctors nor their employer, Correctional Corporation of America

(CCA), was liable to Anderson under 42 U.S.C. § 1983.               Hare v. City

of Corinth, 74 F.3d 633, 650 (5th Cir. 1996) (en banc); Flores v.

Cameron    County,    Texas,   92 F.3d 258,   263     (5th   Cir.   1996).

Anderson’s     argument    that     she    should    have    been   offered    an

opportunity to amend her complaint is meritless.                    As Anderson

failed to allege a constitutional violation, we find no abuse of

discretion in the dismissal of her complaint prior to discovery.

Mayo v. Tri-Bell Indus., Inc., 787 F.2d 1007, 1012 (5th Cir. 1986).



       In her appellate brief, Anderson argues for the first time

that     the   defendant   doctors        discontinued      her   medication   in

deliberate disregard of a known danger to her health because CCA

has a blanket policy of not allowing inmates to take expensive

drugs.     We decline to address this argument because it would

require resolution of factual issues that were not presented to the

district court.      See Diaz v. Collins, 114 F.3d 69, 71 n.5 (5th Cir.

1997)

       AFFIRMED.